Case 19-80064-TLS           Doc 391       Filed 02/12/19 Entered 02/12/19 22:16:40                     Desc Main
                                         Document      Page 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA


In re:                                                                          Chapter 11

SPECIALTY RETAIL SHOPS HOLDING CORP., et                                        Case No. 19-80064 (TLS)
al.,1
                                                                                (Jointly Administered)

    MOTION TO EXTEND OBJECTION DEADLINE TO DEBTORS’ MOTION FOR
     APPROVAL OF A SETTLEMENT WITH MCKESSON CORPORATION INC.
      PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019

         1. SOBEL WESTEX, INC. d/b/a BALTIC LINEN ("Sobel") is a creditor and party in

interest in the above captions bankruptcy case.

         2. On January 29, 2019, Debtor filed its Debtors’ Motion For Approval Of A Settlement

With McKesson Corporation Inc. Pursuant To Federal Rule Of Bankruptcy Procedure 9019

(Filing No. 229) (the "Motion").

         3. On January 29, 2019, Debtor filed its Fed. R. Bank. P. ("Rule") 9013, Local R. Bank.

P. ("Local Rule") 9013-1, which set the objection deadline to the Motion for February 12, 2019

(or 14 days after the Motion was filed). This objection deadline is contrary to the required 21 day

objection / notice period require by Fed. R. Bank. P. 9013.

         4. When this issue was raised by Sobel, Debtor's counsel responded saying "Rule 9013-1

refers to an exception as provided in Fed. R. Bankr. P. 4001(c) and (d). That rule is applicable

here and has a 14-day objection period. Thus, we set it for 14 days.".




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding Company,
LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
ShopKop Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304


                                                         1
4814-4832-8070, v. 3
Case 19-80064-TLS         Doc 391     Filed 02/12/19 Entered 02/12/19 22:16:40             Desc Main
                                     Document      Page 2 of 3


         5. This is not a basis for a unilateral shortened resistance deadline.

         6. Local Rule 9013-1 provides, "Unless otherwise ordered or otherwise provided for in a

Federal Rule of Bankruptcy Procedure (see Fed. R. Bankr. P. 4001(c) and (d) and 2002(b)), upon

21 days' notice to creditors and interested parties entitled to notice, the Court will consider ruling

on the motion pursuant to subsection I, unless a resistance or request for hearing is filed and served

on or before the deadline provided in the notice of the motion.

         7. In turn, Fed. R. Bank. P. 4001(c), (d) applies to: (1) motions to obtain post-petition

credit; and (2) agreements relating to relief from the automatic stay, prohibiting or conditioning

the use, sale, or lease of property, providing adequate protection, use of cash collateral, and

obtaining credit.

         8. It is unquestionable that the Motion, brought pursuant to Fed. R. Bank. P. 9019, is not

a motion to obtain credit or an agreement relating to the automatic stay, use of property, adequate

protection, cash collateral.

         9. While Debtors will attempt to couch the Motion otherwise, Debtors' unilateral decision

to shorten the objection period to the Motion is contrary to the Rules, Local Rules, and the interest

of creditors.

         10. The Motion seeks to elevate an otherwise unsecured creditor to the status of a secured

creditor entitled to adequate protection and possibly entitlement to priority under 11 U.S.C.

§507(b).

         11. Sobel is a creditor similarly situated to McKesson. Sobel deserves the opportunity to

fully explore its options and possible objections to the Motion, particularly since the Motion is

predicated on as yet seen final cash collateral and DIP financing order. In addition, the speed at




                                                   2
4814-4832-8070, v. 3
Case 19-80064-TLS         Doc 391     Filed 02/12/19 Entered 02/12/19 22:16:40         Desc Main
                                     Document      Page 3 of 3


which Debtors seek to force this case requires the Court's oversight to protect the interest of

creditors.


              WHEREFORE, Sobel prays that this court extend the resistance / objection deadline to

the Motion until, at least, 21 days after the Motion was file.


         Respectfully submitted,

                                               DVORAK LAW GROUP, LLC

                                               By: /s/ Patrick R. Turner
                                               Patrick R. Turner, #23461
                                               13625 California Street, #110
                                               Omaha, NE 68154
                                               Phone: 402-934-4770
                                               E-mail: pturner@ddlawgroup.com




                                                  3
4814-4832-8070, v. 3
